Citation Nr: 1609288	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  05-26 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to death pension benefits.

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a skin disorder, to include as due to exposure to Agent Orange, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1972.  He died on December [redacted], 2004.  The appellant in the current appeal is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal of May 2005 adjudicative determinations made by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

On February 4, 2008, the appellant testified at a Board hearing before a Veterans Law Judge, sitting at the RO.  A copy of the transcript of that hearing is of record.  

The Board notes that the procedural history of this case is a lengthy one, involving multiple actions by the Board.  The instant matters were most recently before the Board in November 2013 at which time they were remanded to the agency of original jurisdiction (AOJ) for the appellant to be provided proper notice on how to substantiate her claims.  Upon completion of that development, the AOJ readjudicated the issues via an April 2015 supplemental statement of the case, wherein it declined to reopen the issue of entitlement to service connection for a skin disorder for accrued benefits purposes and denied the appellant's claim for death pension benefits.  The matters were thereafter returned to the Board.  

Also remanded by the Board in November 2013 was the issue of entitlement to burial benefits.  In April 2015, the RO granted entitlement to burial benefits.  To the Board's knowledge, the appellant did not disagree with any aspect of that decision.  The issue of entitlement to burial benefits has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, on February 4, 2008, the appellant testified at a Board hearing before a Veterans Law Judge, sitting at the RO.  The Veterans Law Judge who conducted the February 2008 hearing is no longer employed at the Board.  In January 2016, the appellant was notified that the Veterans Law Judge who conducted the February 2008 hearing was no longer available to decide the case.  The appellant was informed that she could request another hearing before a different Veterans Law Judge.  In February 2016, the Board received the appellant's request that she be scheduled for an additional Board hearing, via video teleconferencing.  In accordance with the request, the appellant must be provided an opportunity to present testimony during an additional hearing.  See 38 U.S.C.A. § 7107(c) (West 2014) (providing that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal); 

Accordingly, the case is REMANDED to the AOJ for the following action:

Schedule the appellant for a videoconference hearing at the RO before a member of the Board.  Notify the appellant of the date and time of the hearing.  Allow the appellant and her representative an opportunity to prepare for the hearing.  

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until she is notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

